DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,899,643. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the subject matter of the instant claims.
Allowable Subject Matter
Claims 1-20 would be allowable upon applicant submitting a proper, timely filed terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:    
 	Per claim 1, while it is known in the art to provide a method of using algae to remove a pollutant from a first fluid, the method comprising:
 providing a growing apparatus having a first reservoir containing the first fluid and a second reservoir containing a second fluid; growing the algae using the growing apparatus; exposing the algae to the first fluid within the first reservoir wherein the algae uptakes the pollutant from the first fluid (see, for example, US 2013/0269244 to Jovine); in the examiner’s opinion, the prior art fails to teach or fairly suggest the method further including exposing the algae via a belt to the second fluid in the second reservoir wherein the algae is stimulated to release the pollutant, wherein exposing the algae to the first fluid or exposing the algae via the belt to the second fluid changes a growth rate of the algae.
 	Per claim 19, while it was known in the art to provide a method of using microorganisms to remove a pollutant from a first fluid, the method comprising: providing a growing apparatus having a first reservoir containing the first fluid and a second reservoir containing a second fluid; growing the microorganisms using the growing apparatus (see, for example, US 2013/0269244 to Jovine); in the examiner’s opinion, the prior art fails to teach or fairly suggest the method further including exposing the microorganisms via a belt to the first fluid within the first reservoir wherein the microorganisms uptake the pollutant from the first fluid; and exposing the microorganisms via the belt to the second fluid in the second reservoir wherein the microorganisms release the pollutant, wherein exposing the microorganisms via the belt to the first fluid or exposing the microorganisms via the belt to the second fluid changes a growth rate of the microorganisms.
 	Per claim 20, while it is known in the art to provide a method of using microorganisms to remove a contaminant from a first fluid, the method comprising: providing a growing apparatus having a first reservoir containing the first fluid and a second reservoir containing a second fluid; growing the microorganisms using the growing apparatus; exposing the microorganisms to the first fluid within the first reservoir wherein the microorganisms uptake the contaminant from the first fluid (see, for example, US 2013/0269244 to Jovine); in the examiner’s opinion, the prior art fails to teach or fairly suggest the method further including exposing the microorganisms via a belt to the second fluid in the second reservoir wherein the microorganisms release the contaminant, wherein exposing the microorganisms to the first fluid or exposing the microorganisms via the belt to the second fluid changes a growth rate of the microorganisms.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
11/5/22